--------------------------------------------------------------------------------

Exhibit 10.11
 
In re
 
CHARYS HOLDING COMPANY, INC
 
Case No.
 
08-10289 (BLS)
   
Debtor
 
Reporting Period:
 
June 1 through 30



 
DEBTOR QUESTIONNAIRE

 

 
Must be completed each month. If the answer to any of the questions is “Yes”,
provide a detailed explanation of each item. Attach additional sheets if
necessary.
 
Yes
 
No
1
Have any assets been sold or transferred outside the normal course of business
this reporting period?
     
X
2
Have any funds been disbursed from any account other than a debtor in possession
account this reporting period?
     
X
3
Is the Debtor delinquent in the timely filing of any post-petition tax returns?
     
X
4
Are workers compensation, general liability or other necessary insurance
coverages expired or cancelled, or has the debtor received notice of expiration
or cancellation of such policies?
     
X
5
Is the Debtor delinquent in paying any insurance premium payment?
     
X
6
Have any payments been made on pre-petition liabilities this reporting period?
     
X
7
Are any post petition receivables (accounts, notes or loans) due from related
parties?
     
X
8
Are any post petition payroll taxes past due?
     
X
9
Are any post petition State or Federal income taxes past due?
     
X
10
Are any post petition real estate taxes past due?
     
X
11
Are any other post petition taxes past due?
     
X
12
Have any pre-petition taxes been paid during this reporting period?
     
X
13
Are any amounts owed to post petition creditors delinquent?
 
X***
 
 
14
Are any wage payments past due?
     
X
15
Have any post petition loans been been received by the Debtor from any party?
     
X
16
Is the Debtor delinquent in paying any U.S. Trustee fees?
     
X
17
Is the Debtor delinquent with any court ordered payments to attorneys or other
professionals?
     
X
18
Have the owners or shareholders received any compensation outside of the normal
course of business?
     
X



 
*** For additional information regarding these items see MOR-4
 
 

--------------------------------------------------------------------------------